UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 17, 2012 ESB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 0-19345 25-1659846 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 600 Lawrence Avenue, Ellwood City, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (724) 758-5584 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July 17, 2012, ESB Financial Corporation issued a press release announcing its results of operations for the three and six months ended June 30, 2012.A copy of the press release is included as Exhibit 99 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)The following exhibit is included with this Report: Exhibit No. Description 99 Press Release, dated July 17, 2012 This information, including the press release filed as Exhibit 99, shall not be deemed to be filed” for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ESB FINANCIAL CORPORATION By:/s/ Charlotte A. Zuschlag Name:Charlotte A. Zuschlag Title: President and Chief Executive Officer Date: July 17, 2012 3
